IN THE SUPREME COURT OF PENNSYLVANIA


IN THE MATTER OF                          :   No. 2669 Disciplinary Docket No. 3
                                          :
NEIL I. MITTIN                            :   Board File No. C2-19-915
                                          :
                                          :   (United States District Court for the
                                          :   Eastern District of Pennsylvania, No. 2:19-
                                          :   cr-418)
                                          :
                                          :   Attorney Registration No. 30018
                                          :
                                          :   (Montgomery County)


                                       ORDER

PER CURIAM
       AND NOW, this 8th day of November, 2019, upon consideration of the Joint

Petition for Temporary Suspension, Neil I. Mittin is placed on temporary suspension, see

Pa.R.D.E. 214(d)(5), and he shall comply with all the provisions of Pa.R.D.E. 217.

Respondent’s right to petition for dissolution or amendment of this Order and to request

accelerated disposition of charges underlying this Order pursuant to Pa.R.D.E. 214(f)(2)

are specifically preserved.